DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the arguments filed on 7/1/21 are persuasive in light of the amendment filed concurrently. Replacing “isolates” in independent claims 1, 14, and 21 obviates the USC 112 rejections of 6/14/21. Applicant argues in paragraph 2 on page 11 of the Remarks that the prior art pertains to serially connecting two capacitors while the instant invention is directed to a single capacitor. By clarifying that the anode nickel termination pad is insulated from the casing, two distinct nickel termination pads for the two distinct electrodes of the same capacitor are claimed. Seitz no longer anticipates the claims because it discloses one of its pads to be insulative. Further, there is no motivation to one of ordinary skill in the art to modify Seitz such that the insulative pad of Seitz is a conductive nickel pad. An updated search performed after the RCE has not yielded additional relevant prior art. The application is consequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725